Per Curiam.
Writ of certiorari to review a decision of the Workmen’s Compensation Commission finding that employee’s work substantially contributed to his death from pulmonary embolism. We affirm.
Employee, who was a grinder at a flour mill, died at work on August 4, 1973, of a pulmonary embolism suffered as employee was trying to *543free a roll stand clogged with wheat. One physician testified that this activity substantially contributed to loosening the venous clot in his leg which journeyed to and blocked off the pulmonary artery. Another physician testified that it was purely coincidental that the clot broke loose while employee was working and that it could just as easily have happened while he was lying in bed.
It was the commission’s task, as trier of fact, to weigh this conflicting medical testimony. Since there is substantial evidence in the record as a whole to support the finding that there was a causal relationship between employee’s injury and death and his employment activity, we must affirm.
Respondent is allowed attorneys fees in the amount of $350.
Affirmed.